Citation Nr: 0816182	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-37 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as post-traumatic stress 
disorder (PTSD), claimed as nerves.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1982 to May 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a right eye 
disorder.  

2.  The veteran has not been diagnosed with a left knee 
disorder and the in-service left knee strain was not chronic 
and there is not competent evidence of continuity of 
symptomatology since service, or evidence of a medical nexus.  

3.  There is no credible supporting evidence to corroborate 
the veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  A right eye disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Right Eye Disorder

A December 1982 service medical record reports the veteran's 
history of sharp pain in the right temporal region for four 
days.  He reported that he had a benign cyst removed from the 
lateral aspect of the superior orbital region in 
approximately 1977, prior to service.  The record notes that 
he had no edema or hematoma, and he denied facial tenderness 
or slurred speech.  

Physical examination revealed that the veteran's eye was very 
tender and mildly erythremic in a two centimeter area of the 
right temporal region, but there was no indentation; the 
fundus was within normal limits; the extraocular muscles were 
intact; and the pupils were equal and reactive to light and 
accommodation.  He was diagnosed with atypical facial pain, 
and rule out trigeminal neurologia.  The examiner stated that 
he doubted it was temporal arteritis.  Indocin was prescribed 
and he was told to follow up for visual problems, increased 
pain, or facial weakness.  

Subsequent service medical records do not report any history 
or treatment for facial pain or right eye problems.  
Additionally, the October 1986 separation examination record 
reports normal findings as to the eyes, ophthalmoscopic, 
pupils, and ocular motility.  Further, in an April 1987 
Report of Medical History, undertaken apparently in 
conjunction with Reserves service, the veteran reported 
negative histories as to eye trouble or frequent or severe 
headache.  Therefore, the evidence does not show a chronic 
right eye disorder in service or within the period shortly 
thereafter.

Post-service records do not report any findings of a right 
eye disorder, and January 2005 VA medical records report the 
veteran's negative histories as to eye pain or severe 
headache.  As stated above, a current diagnosis is needed for 
service connection to be granted.  Although he has reported 
that he has right eye pain, the Board notes that, as a 
layperson, the veteran is not competent to comment on the 
presence of a medical disorder.

Further, while the veteran is competent to report that he has 
pain in the right eye, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

In this case, the evidence does not suggest that the veteran 
currently has a right eye disorder or even that he has had 
right eye pain since service.  Consequently, based on the 
absence of a current diagnosis of a right eye disorder, 
service connection must be denied.  



Left Knee Disorder

A March 1983 service medical record reports the veteran's 
history of left knee pain at the medial aspect for three 
days.  He denied any trauma and stated that the pain was 
increased when the knee was flexed by climbing down ladders.  
The examiner noted that the veteran had no pain or discomfort 
on patellar compression and moderate discomfort/pain when the 
drawer test was performed.  The McMurray's test was negative, 
and he was able to bear weight on the knee.  

The veteran was diagnosed with a medial collateral leg sprain 
and put on light duty for 48 hours.  Subsequent service 
medical records do not report any history of or treatment for 
left knee pain.  The October 1986 separation examination 
reported normal findings for the lower extremities.  The 
April 1987 Report of Medical History noted a negative history 
as to a "trick' or locked knee."  Therefore, the evidence 
does not show a chronic left knee disorder in service or 
within the period shortly thereafter.

Post-service records do not report any findings of a left 
knee disorder, and private treatment records dating in 1999 
report negative histories as to joint pain anywhere except 
the left shoulder.  See Knox County Health Department 
records.  A January 2005 VA treatment records reported the 
veteran's history of "joint pain" and a finding of mild 
crepitus in bilateral knees, but no diagnosis pertaining to 
the left knee was made and the record notes that the veteran 
denied "leg pain."  The medical records contain no 
additional findings pertaining to the left knee.  

As stated above, a current diagnosis is needed for service 
connection to be granted.  Although the veteran has reported 
that he has "problems" with his left knee, as a layperson, 
he is not competent to comment on the presence or etiology of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Based on the absence of a current diagnosis of a 
left knee disorder; service connection must be denied.  

Additionally, the Board notes that even if the finding of 
"crepitus" was sufficient to establish a current 
disability, the evidence does not suggest that service 
connection is warranted.  Although the service medical 
records report an assessment of a left knee strain, the left 
knee strain is not shown to be a chronic condition; rather, 
the fact that subsequent service medical records do not 
report any additional findings or treatment pertaining to the 
left knee indicates that the March 1983 sprain was acute and 
transitory, rather than chronic.  

When a condition noted in service is not shown to be chronic, 
or where chronicity might be legitimately be questioned, 
continuity of symptomatology is required to support the 
claim.  See 38 C.F.R. § 3.303.  The post-service medical 
evidence does not indicate continuity of symptomatology, 
however.  

Specifically, post-service treatment records do not report 
any findings pertaining to the knee until January 2005, and 
although the veteran has reported that he has had left knee 
"problems," since service, his assertions, standing alone, 
are not sufficiently probative to warrant a grant of service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Consequently, even assuming the veteran has a current left 
knee disorder, based on the absence of corroborative medical 
records to establish continuity of symptomatology, service 
connection must be denied.  In addition, no health care 
provider has established a medical nexus between the 
veteran's current complaints and active duty service.

PTSD

The veteran claims PTSD as a result of witnessing several 
sailors cut the throat of a military policeman when he 
approached them while they were making a drug deal, 
participated in a burial at sea, and being inappropriately 
touched by a doctor.  The veteran has reported that he was 
also approached by other men sexually while in the service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

A September 2004 VA psychiatry record reports the veteran's 
history of the aforementioned stressors.  The record also 
reports his history of being uncomfortable around men, 
keeping a considerable distance between himself and any male, 
and not wanting to be touched by men.  The examiner noted 
that the veteran looked "quite anxious and uncomfortable" 
when she began interviewing him and that he appeared "to 
have considerable difficulty talking about his history of 
sexual trauma in the service, laughing nervously at times."  

The examiner reported that it was not "that easy to figure 
out what he was talking about until further into the 
interview," when the veteran became more comfortable talking 
about the incident and went into more detail.  The examiner 
noted that the veteran's discomfort with talking about the 
incident appeared genuine and diagnosed him with PTSD due to 
military sexual trauma.  

Initially the Board notes that there is no diagnosis of PTSD 
linked to the stressor of participating in the burial or 
witnessing the assault; consequently, those stressors will no 
be discussed further.  Although the evidence does include a 
diagnosis of PTSD tied to the veteran's history of in-service 
sexual trauma, service connection must still be denied as 
there is no credible supporting evidence that the claimed in-
service stressor occurred.  

The service medical and personnel records do not report a 
history of sexual assault.  Nor do the records show any 
behavioral or mood changes subsequent to the claimed sexual 
abuse.  The "enlisted performance record" indicates that 
the veteran was recommended for advancement in January 1985 
and May 1986, recommended for reenlistment in the Navy 
Reserve in July 1988, and had a final performance average of 
3.8.  

Further addition, the record does not indicate any periods of 
abnormal scores that could be suggestive of a change in 
behavior as a result of sexual assault.  Additionally, the 
service medical records do not report any history of 
psychiatric problems, and the April 1987 medical history 
record reports a negative history as to frequent trouble 
sleeping, depression or excessive worry, or nervous trouble.  

There is likewise insufficient post-service corroboration of 
the veteran's claimed stressor.  Private treatment records 
from 1999 do not diagnose PTSD or report a history of sexual 
abuse, although they do reflect diagnoses of anxiety with 
depression, due in part to his pending divorce reportedly 
owing to his wife's unfaithfulness with his best friend.  
See, e.g., July 1999 Knox County treatment record; but see 
September 2004 VA psychiatry record (veteran divorced wife 
after she slapped their daughter).  The Board notes that the 
veteran has not submitted any lay statements in support of 
his claim.  

The records are insufficient to serve as corroboration for 
the veteran's claim, as is required by 38 C.F.R. § 3.304(f).  
As discussed above, the service medical and personnel records 
do not support his assertion that he was a victim of sexual 
assault, and he has not submitted any corroborative lay 
statements.  

Although the VA psychiatrist reported that the veteran's 
discomfort in discussing the alleged sexual assault 
"appeared genuine," this finding merely serves as rationale 
for the examiner's PTSD diagnosis; it does not have any 
independent corroborative effect.  Consequently, based on the 
lack of corroborating evidence to prove that the alleged 
assault occurred, service connection for PTSD must be denied.  

With respect to all the claims, the Board has considered the 
veteran's written statements regarding a relationship between 
his claims and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2004 (PTSD), October 2004 
(PTSD), and April 2005 (knee, eye) that fully addressed all 
four notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims, including 
the sexual assault aspect of the PTSD claim, and of his and 
VA's respective duties for obtaining evidence.  He was also 
asked to submit evidence and/or information in his possession 
to the RO.  

The Board notes that the veteran was also sent a post-
adjudication VCAA follow-up letter in April 2005 regarding 
the issue of PTSD.  The claim was readjudicated in a November 
2005 statement of the case.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has 
obtained VA clinical records.  Further, he submitted private 
treatment records.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claim / 
claims, a remand for a VA examination would unduly delay 
resolution.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right eye disorder is denied.

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


